Title: From George Washington to Tobias Lear, 26 December 1795
From: Washington, George
To: Lear, Tobias


          
            Dear Sir,
            Philadelphia 26th Decr 1795
          
          This letter will be handed to you by Captn Myers, of whom I have made mention in a former letter.
          Being desirous of knowing whether the Directors of the Potomack Compa. are disposed to employ him as an Engineer & Superintendant of their lock navigation, and on what terms, he has resolved to wait upon them for those purposes.
          The testimonials of his skill as an Architect, and of his knowledge relative to Locks, &ca will, I presume, be presented to you. These, with such further enquiries as prudence may induce you

to make, will enable you to decide on your measures, and thereby place Captn Myers on the ground of certainty. With great esteem & regard I am—Dear Sir Your Affecte Servant
          
            Go: Washington
          
          
            P.S. Since this letter was written yours of the 23d has been recd and shewn to Captn Myers.
          
        